Citation Nr: 1139993	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  96-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for fatigue, including as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1975, June 1985 to September 1985, and December 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the above claim.

In May 2009, the Veteran was afforded a personal hearing before a hearing officer at the RO and in March 2010, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

In July 2001 and September 2010, the Board remanded this case for additional development.


FINDING OF FACT

A disability manifested by sleep disturbance with fatigue was caused by service-connected GERD and migraine headaches.


CONCLUSION OF LAW

A disability manifested by sleep disturbance with fatigue was incurred as a result of the Veteran's service-connected GERD and migraine headaches.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board has granted service connection for a disability manifested by sleep disturbance with fatigue.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The medical evidence shows that Veteran's fatigue has been attributed to sleep disorder stemming from his service-connected GERD and migraine headaches, diagnosed conditions; therefore, service connection for fatigue under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on another basis.

After a careful review of the evidence of record, the Board finds that service connection is warranted for a disability manifested by sleep disturbance with fatigue is warranted on a secondary basis.  

The Veteran had been granted service connection for GERD and migraine headaches.  

In connection with this claim for service connection for fatigue, the Veteran was afforded several VA examinations.  In August 2002, the Veteran reported having fatigue and headaches on and off since service in the Gulf.  Following a physical examination, the examiner found that there was no evidence of chronic fatigue.  It was noted that the Veteran had problems sleeping, including insomnia, which may be a significant factor with his fatigue.  

In a July 2007 VA examination, the Veteran reported that he slept no more than four to five hours a night and only on occasion slept for longer periods.  Since serving in Iraq and Saudi Arabia, he suffered from headaches, nausea, and fatigue.  The Veteran stated that his fatigue had been constant.  The examiner noted that the August 2002 VA examiner reported symptomatic improvement when the Veteran slept for a longer time.  The examiner opined following a physical examination that he agreed with the August 2002 VA examiner that short sleep period was more likely responsible for the Veteran's fatigue.  The Veteran was diagnosed as having disordered sleep with sleep deprived fatigue.  In an addendum, the examiner opined that the fatigue complained of by the Veteran was attributable to disordered sleep and not a result of an incident in service.  

In March 2011, the Veteran was again afforded a VA examination.  The Veteran reported that when his headaches began at night, he would wake up during the night or very early in the morning.  He also had significant reflux at night, which would keep him awake at times and he would be more tired the following day.  Following a review of the claims file and physical examination, the Veteran was diagnosed as having sleep disturbance secondary to his service-connected GERD and common migraine headaches.  

During the March 2010 hearing, the Veteran stated that his heartburn and nausea would wake him up at night and he would not sleep well.  He also reported that he was always tired and had not slept well since service.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's diagnosed disability manifested by sleep disturbance with fatigue.  The August 2002 and July 2007 VA examinations show that the Veteran's fatigue was caused by his sleep disability.  The March 2011 VA examiner then attributed the Veteran's sleep disturbance to his service-connected GERD and migraine headaches.  The Veteran's testimony supports the March 2011 opinion demonstrating that his service-connected GERD and migraine headaches caused problems sleeping.  The Board finds the Veteran's testimony to be competent and credible.  Therefore, the evidence shows that the Veteran's fatigue is a symptom of a disability manifested by sleep disturbance that is caused by his service-connected GERD and migraines.  The Board finds that service connection is warranted on a secondary basis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  


ORDER

Service connection for a disability manifested by sleep disturbance with fatigue is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


